 580DECISIONSOF NATIONALLABOR RELATIONS BOARD10.The aforesaid unfair labor practicesare unfair laborpracticesaffectingcommerce within themeaning ofSection 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]ALLIED CONTAINER CORPORATIONandUNITED PAPERWORKERS OF AMER-ICA, CIO.,PETITIONER.Case No. 1-RC-2497.March12, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lee J. Halloran, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Employer and the Intervenor, Local 13521, District 50, UnitedMine Workers of America; assert that a collective bargaining contractwhich they signed on July 28, 1950, effective to July 31, 1952, is a barto this proceeding.The Petitioner contends that the contract is nota bar because of (a) a schism within the contracting union, and (b)the defunctness of that union.Following the Intervenor's winning of a State-conducted electionamong the Employer's production and maintenance employees, theEmployer and the Intervenor entered into the contract asserted to bea bar. In July 1951 the contracting parties signed a supplementgranting a wage increase subject to approval of the Wage StabilizationBoard.On October 13, 1951, the members present at a regular meetingof the Intervenor, attended by approximately one-half of the totalmembership, voted unanimously to disaffiliate from the Intervenorand affiliate with the Petitioner.'All officers of the Intervenor joinedin the disaffiliation movement. International representatives of Dis-'A posted announcementof the meetingdid not state thatone of its purposes was tovote on a change of affiliation.However,word thatsuch actionwould be taken at themeeting wasspread by word of mouth98 NLRB No. 90. ALLIED CONTAINER CORPORATION581trict 50 have nevertheless processed the application for a-wage increasethrough theWage Stabilization Board, and continued to attendweekly 'grievance meetings' with the' Employer and even to be presentat regular monthly meetings of the new group, until ordered out atthe January 1952 meeting.The contract bar rule sets forth that the Board will not entertaina rival petition for the conduct of a representation election in midtermof a valid subsisting bargaining contract of reasonable duration.The rule represents a compromise between the desirability of per-mitting employees to change their bargaining representatives at willand the stability which is necessary for the effective conduct of laborrelations.But if the rule is to serve its purpose, care must be taken thatin providing for necessary exceptions, the rule itself is not leftan empty sieve. In a very recent case,2 the Board expressed itsfear that the rule was being undermined by too broad an applicationof the so-called schism exception.The Board there indicated thathenceforward it would not permit the schism doctrine to be used tofacilitate raiding by a rival union.Examining the facts of the present case, we find merely a situationin which some employees, dissatisfied -%^ith their representation, desireto make a change at a time generally considered inappropriate by theBoard.The fact that they have expressed that dissatisfaction informalized, action, is not by itself sufficient reason for making anexception to the normal contract bar rule.The Petitioner also contends that the Intervenor is defunct.Thisthe Intervenor denies.Since the dissaffiliation action, representativesof the Intervenor have processed the application for a wage increasethrough the Wage Stabilization Board and have been present at, andparticipated in, weekly grievance meetings with the Employer.TheIntervenor's charter has not been returned to District 50 and thedissident group has drawn on the checking account in the Intervenor'sname to pay meeting hall rental charges.Finally, not all the Inter-venor's members at the time of the disaffiliation action have withdrawnand joined the Petitioner.On these facts, we are not satisfied thatthe Intervenor is defunct.As the existing contract will not expire until July 31, 1952, we findthat it is a bar to the present petition.We shall therefore dismissit,without prejudice to a timely refiling.OrderITISHEREBY ORDEREDthat the petition filed herein be, and it herebyis,dismissed.2 Saginaw Furniture Shops,Inc, 97NLRB 1488998666-vol 98-53--38